MaRshall, J.
Appellant contends that the court improperly permitted proof of the existence of a written contract because none was pleaded by respondent. Both parties alleged that there was a contract fixing the price for the work and material to be furnished by plaintiff. That was sufficient to admit evidence of the nature of the contract, as bearing on the subject of whether there were work and material furnished by plaintiff, not included in it.
There is left to. be considered the contention that the court improperly found that all claims of the appellant for extras were submitted to the superintendent, and that it was agreed that there were none, and that a final estimate was given pursuant thereto. There appears to be ample evidence to sustain such finding, and as there is no claim of fraud or mistake to affect the settlement, it is conclusive between the parties.
The appeal does not present any question of law, and none of fact which requires discussion.
By the Cowrt.— The judgment of the superior court is affirmed.